Exhibit 10.1

THIRD LOAN MODIFICATION AGREEMENT

THIS THIRD LOAN MODIFICATION AGREEMENT (this “Agreement”) is made and entered
into as of September 20, 2012 by and among UNION BANK, N.A. (“Bank”), WAGEWORKS,
INC., a Delaware corporation (“Borrower”) and MHM RESOURCES, LLC, a Delaware
limited liability company (“Closing Date Guarantor”), with respect to the
following facts:

RECITALS

This Agreement is made and entered into in reliance on the following recitals,
which are acknowledged by each Obligor and Bank to be true and accurate:

A. Bank and Borrower have entered into that certain Commercial Credit Agreement
dated as of August 31, 2010 (as amended, modified, supplemented or restated from
time to time, including by that certain First Loan Modification Agreement dated
as of November 16, 2011 and that certain Second Loan Modification Agreement
dated as of February 14, 2012, collectively, the “Loan Agreement”) pursuant to
which Bank agreed to provide to Borrower, on and subject to the terms and
conditions set forth therein, a revolving credit facility for loans up to Fifty
Million Dollars ($50,000,000). Borrower may have liabilities to Bank under other
credit facilities or bank or cash management products; Bank and Borrower intend
that such other facilities shall not be affected by this Agreement and shall
remain in full force and effect in all respects. Capitalized terms not defined
herein shall have the meanings assigned to them in the Loan Agreement.

B. To induce Bank to extend credit to Borrower, Closing Date Guarantor has
unconditionally guaranteed the payment and performance of all of the Borrower’s
obligations to Bank pursuant to that certain Continuing Guaranty dated as of
August 31, 2010 (as amended, modified, supplemented or restated from time to
time, collectively, the “MHM Guaranty”).

C. To secure, among other things, payment and performance of all of Borrower’s
indebtedness, liabilities and obligations to Bank and all of Closing Date
Guarantor’s indebtedness, liabilities and obligations under the MHM Guaranty,
each of Borrower and Closing Date Guarantor executed and delivered to Bank that
certain Security Agreement dated as of August 31, 2010 by and among Bank,
Borrower and Closing Date Guarantor and an Intellectual Property Security
Agreement, each dated as of August 31, 2010, pursuant to which Borrower and
Closing Date Guarantor each granted to Bank a security interest in substantially
all of their respective properties and assets, other than Client Trust Accounts.

D. There are no written or oral agreements concerning or affecting the Revolving
Loans between Obligors, on the one hand, and Bank, on the other, other than the
Loan Documents.

E. At Borrower’s request, Bank is willing to modify the Loan Documents as set
forth herein, provided that the conditions set forth herein are satisfied within
the time periods required under this Agreement.

 

Page 1

 



--------------------------------------------------------------------------------

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Incorporation of Recitals. Each of the above recitals is incorporated herein
as true and correct and is relied upon by each party to this Agreement in
agreeing to the terms of this Agreement.

2. Confirmation of Debt and Loan Documents. Borrower and each other Obligor
hereby ratifies, reaffirms and confirms all of the terms and conditions of the
Loan Documents in all respects and hereby acknowledges that the Loan Documents
are valid and enforceable obligations against Borrower and each other Obligor,
due and payable in full, without defenses, setoffs or counterclaims of any kind.
The indebtedness evidenced by the Loan Documents is hereby acknowledged and
admitted. Except as expressly set forth herein, this Agreement shall not alter,
modify, amend, or in any way affect any of the terms, conditions, obligations,
covenants, or agreements contained in the Loan Agreement or any other Loan
Document. This Agreement shall not operate as a waiver of any right, power, or
remedy of Bank under the Loan Agreement or any other Loan Document. Borrower and
each other Obligor hereby confirm that all obligations of Borrower and each
other Obligor to Bank are secured by a perfected, first-priority security
interest in the Collateral, subject to Permitted Liens.

3. Conditions Precedent. Each Obligor understands that this Agreement shall not
be effective and Bank shall have no obligation to amend the terms of the Loan
Documents as provided herein, unless and until each of the following conditions
precedent has been satisfied not later than September 20, 2012, or waived by
Bank (in Bank’s sole discretion):

(a) Each Obligor shall have executed and delivered to Bank this Agreement.

(b) Borrower shall have delivered to Bank a duly-executed officer’s certificate
in the form attached hereto as Exhibit A.

(c) The representations and warranties of each Obligor under the Loan Agreement,
this Agreement and each other Loan Documents, as applicable, shall be true and
correct as of the date hereof (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they are true,
correct and complete as of such earlier date).

(d) Borrower shall have paid to Bank a commitment extension fee in the amount of
One Hundred Twenty-Five Thousand Dollars ($125,000) which fee shall be
non-refundable and fully-earned upon receipt.

(e) Borrower shall have reimbursed Bank for Bank’s costs and expenses,
including, without limitation, reasonable attorneys’ fees and expenses
(including the fees of Bank’s in-house legal counsel and staff), incurred in
connection with the negotiation and drafting of this Agreement and the
transactions contemplated hereby.

(f) On or before such time as Bank may require, Borrower and each other Obligor
shall have taken any and all actions and executed and delivered to Bank any and
all documents necessary or appropriate in Bank’s sole discretion to effectuate
this Agreement.

4. [Reserved].

 

Page 2



--------------------------------------------------------------------------------

5. Modification of Loan Documents. To induce Bank to enter into this Agreement,
Borrower agrees that the Loan Documents are hereby supplemented and modified as
follows, which modifications shall supersede and prevail over any conflicting
provisions of the Loan Documents:

(a) The definition of “Maturity Date” in Section 1.7 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Maturity Date” means October 31, 2013.

6. Representations and Warranties. To induce Bank to enter into this Agreement,
Borrower and each other Obligor hereby represents and warrants to Bank as
follows:

(a) All representations and warranties contained in this Agreement and in any
and all of the other Loan Documents are and remain true, correct and complete as
of the date of this Agreement (except to the extent such representations and
warranties expressly refer to an earlier date, in which case, they are and
remain true, correct and complete as of such earlier date), and all such
representations and warranties shall survive the execution of this Agreement.

(b) The execution, delivery and performance by Borrower and each other Obligor
of this Agreement and all documents contemplated hereunder are within Borrower’s
and such other Obligor’s powers, have been duly authorized, and are not in
conflict with Borrower’s or any other Obligor’s certificate of incorporation,
by-laws or operating agreement, or the terms of any charter or other
organizational document of Borrower or such other Obligor; and all such
documents constitute valid and binding obligations of Borrower and each such
other Obligor, enforceable in accordance with their terms. In addition, such
execution, delivery and performance by Borrower and each other Obligor will not
violate any law, rule or order of any court or governmental agency or body to
which Borrower or any other Obligor is subject; and cannot (except as expressly
provided or contemplated herein) result in the creation or imposition of any
lien, security interest or encumbrance on any now owned or hereafter acquired
property of Borrower.

(c) No event has occurred or failed to occur that is, or, with notice or lapse
of time or both would constitute a default, an Event of Default, or a breach or
failure of any condition under any Loan Document. Borrower and each other
Obligor, taken as a whole, are Solvent.

(d) As of the date hereof, (i) Borrower has no Material Subsidiaries, or
Subsidiaries that are required to be designated as Material Subsidiaries under
the Loan Documents, other than Closing Date Guarantor and PBS; and (ii) PBS is
not a 5% Subsidiary.

(e) The Revolving Loan represents an unconditional, absolute, valid and
enforceable obligation against Borrower and the Guaranties represent
unconditional, absolute, valid and enforceable obligations of each other
Obligor. Neither Borrower nor any other Obligor has any claims, counterclaims,
or defenses against Bank or any other person or entity which would or might
affect: (i) the enforceability of any provisions of the Loan Documents; or
(ii) the collectability of sums advanced by Bank in connection with the
Revolving Loan. Neither Borrower nor any other Obligor has any offsets, disputes
or disagreements of any kind or nature whatsoever with respect to its
obligations under the Loan Documents. Borrower and each other Obligor
understands and acknowledges that

 

Page 3



--------------------------------------------------------------------------------

Bank is entering into this Agreement in reliance upon, and in partial
consideration for, these acknowledgments and representations, and agrees that
such reliance is reasonable and appropriate.

7. Confirmation of Guaranty. Each Guarantor ratifies and reaffirms its
obligations under the Guaranty, including the MHM Guaranty, that it has provided
to Bank, and each and every term, condition, and provision of such Guaranty, the
Security Agreement and each other Loan Document to which it is a party. Each
Guarantor further represents and warrants that it has no defenses or claims
against Bank that would or might affect the enforceability of its Guaranty or
any other Loan Document and that its Guaranty and each other Loan Document to
which it is a party remain in full force and effect.

8. Release. Borrower and each Guarantor hereby, for itself, its successors,
heirs, executors, administrators and assigns (each a “Releasing Party” and
collectively, the “Releasing Parties”), releases, acquits and forever discharges
Bank, its directors, officers, employees, agents, attorneys, affiliates,
successors, administrators and assigns (“Released Parties”) of and from any and
all claims, actions, causes of action, demands, rights, damages, costs, loss of
service, expenses and compensation whatsoever which any Releasing Party might
have because of anything done, omitted to be done, or allowed to be done by any
of the Released Parties and in any way arising out of or connected with the
Revolving Loan or this Agreement or the other Loan Documents as of the date of
execution of this Agreement, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
including, without limitation, any specific claim raised by any Releasing Party,
(the “Released Matters”). Releasing Parties each further agrees never to
commence, aid or participate in (except to the extent required by order or legal
process issued by a court or governmental agency of competent jurisdiction) any
legal action or other proceeding based in whole or in part upon the Released
Matters. In furtherance of this general release, Releasing Parties each
acknowledges and waives the benefits of California Civil Code Section 1542 (and
all similar ordinances and statutory, regulatory, or judicially created laws or
rules of any other jurisdiction), which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Releasing Parties each agree that this waiver and release is an essential and
material term of this Agreement and that the agreements in this paragraph are
intended to be in full satisfaction of any alleged injuries or damages in
connection with the Released Matters. Releasing Parties each represent and
warrant that it has not purported to convey, transfer or assign any right, title
or interest in any Released Matter to any other person or entity and that the
foregoing constitutes a full and complete release of the Released Matters.
Releasing Parties each also understands that this release shall apply to all
unknown or unanticipated results of the transactions and occurrences described
above, as well as those known and anticipated. Releasing Parties each has
consulted with legal counsel prior to signing this release, or had an
opportunity to obtain such counsel and knowingly chose not to do so, and
executes such release voluntarily, with the intention of fully and finally
extinguishing all Released Matters. Notwithstanding anything in this Agreement,
Borrower does not waive any of Bank’s obligations under the terms of the Loan
Agreement as amended by this Agreement.

 

Page 4



--------------------------------------------------------------------------------

9. Dispute Resolution. This Agreement hereby incorporates any alternative
dispute resolution agreement previously, concurrently or hereafter executed
between Borrower or any Guarantor, and Bank.

10. Miscellaneous.

(a) All the parties hereto agree to and will cooperate fully with each other in
the performance of this Agreement and the Loan Documents including, without
limitation, executing any additional documents and instruments reasonable or
necessary to the full performance of this Agreement. Without limiting the
generality of the foregoing, Borrower agrees to execute such other and further
documents and instruments as Bank may request to implement the provisions of
this Agreement.

(b) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto, and their respective successors and assigns.
No other person or entity shall be entitled to claim any right or benefit
hereunder, including, without limitation, the status of a third party
beneficiary hereunder.

(c) Bank and Borrower agree that except as expressly provided herein, the Loan
Documents shall remain in full force and effect in accordance with their
respective terms, and this Agreement shall not be construed to:

(i) Waive or impair any rights, powers or remedies of Bank under the Loan
Documents;

(ii) Constitute an agreement by Bank or require Bank to grant forbearance
periods or extend the term of any credit extended by Bank or the time for
payment of any of Borrower’s obligations to Bank except as expressly provided
herein, none of which Bank agrees or has agreed to do, and all of which matters
are in Bank’s sole and absolute discretion;

(iii) Increase the Bank’s existing commitment under the Loan Agreement;

(iv) Imply a willingness on the part of Bank to grant any similar or other
future waivers, consents, amendments or modifications to any of the terms and
conditions of the Loan Agreement or the other Loan Documents or grant any
waivers or consents, or shall in any way prejudice, impair or effect any rights
or remedies of the Bank under the Loan Agreement or the other Loan Documents;

(v) Operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Loan Agreement, as in effect prior to the date hereof; or

(vi) Constitute a satisfaction of Borrower’s or any Guarantor’s Obligations.

(d) In the event of any inconsistency between the terms of this Agreement and
any other Loan Document, this Agreement shall govern. Each Obligor acknowledges
that it has consulted with counsel and with such other experts and

 

Page 5



--------------------------------------------------------------------------------

advisors as it has deemed necessary in connection with the negotiation,
execution and delivery of this Agreement, or has had an opportunity to so
consult and has knowingly chosen not to do so. This Agreement shall be construed
without regard to any presumption or rule requiring that it be construed against
the party causing this Agreement or any part hereof to be drafted. The headings
used in this Agreement are for convenience only and shall be disregarded in
interpreting the substantive provisions of this Agreement.

(e) This Agreement and the other Loan Documents shall not be deemed or construed
to create a partnership, tenancy in common, joint tenancy, joint venture,
co-ownership or any other relationship aside from a continuing debtor-creditor
relationship between Borrower, on the one hand, and Bank, on the other.

(f) In case any provision in this Agreement shall be invalid, illegal or
unenforceable, such provision shall be severable from the remainder of this
Agreement and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

(g) If Bank receives any payments or rents, issues, profits or proceeds of any
collateral which are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be paid to a trustee,
debtor-in-possession, receiver or any other party under any bankruptcy law,
common law, equitable cause or otherwise, then, to such extent, the obligations
or part thereof intended to be satisfied by such payments or proceeds shall be
reversed and continue as if such payments or proceeds had not been received by
Bank.

(h) Notwithstanding the rights given to any Obligor pursuant to California Civil
Code sections 1479 and 2822 (and any amendments or successors thereto), to
designate how payments will be applied, each Obligor hereby waives such rights
and Bank shall have the right in its sole discretion to determine the order and
method of the application of payments to this and/or any other credit facilities
that may be provided by Bank to any Obligor and to revise such application
prospectively or retroactively at its discretion.

(i) This Agreement may not be amended, waived or modified in any manner without
the prior written consent of Bank and Borrower.

(j) Borrower shall reimburse Bank for all costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements (and fees and
disbursements of Bank’s in-house legal counsel and staff) expended or incurred
by Bank in any arbitration, mediation, judicial reference, legal action or
otherwise in connection with: (i) the negotiation, preparation, amendment,
interpretation and enforcement of the Loan Documents, including, without
limitation, during any workout, attempted workout, and/or in connection with the
rendering of legal advice as to Bank’s rights, remedies and obligations under
the Loan Documents; (ii) collecting any sum which becomes due Bank under any
Loan Document; (iii) any proceeding for declaratory relief, any counterclaim to
any proceeding, or any appeal; or (iv) the protection, preservation or
enforcement of any rights of Bank. For purposes of this section, attorneys’ fees
shall include, without limitation, fees incurred in connection with the
following: (1) contempt proceedings; (2) discovery; (3) any motion, proceeding
or other activity of any kind in connection with a bankruptcy proceeding or case
arising out of or relating to any petition under Title 11 of

 

Page 6

 



--------------------------------------------------------------------------------

the United States Code, as the same shall be in effect from time to time, or any
similar law; (4) garnishment, levy, and debtor and third party examinations; and
(5) postjudgment motions and proceedings of any kind, including, without
limitation, any activity taken to collect or enforce any judgment. All of such
costs and expenses shall bear interest from the time of demand at the rate then
in effect under the Loan Agreement.

(k) This Agreement and all other Loan Documents and the rights and obligations
of the parties hereto shall be governed by the laws of the State of California
without regard to principles concerning choice of law.

(l) This Agreement may be executed by facsimile signature and in any number of
counterparts which, when taken together, shall constitute but one agreement.

(m) This Agreement and the other Loan Documents are intended by the parties as
the final expression of their agreement and therefore incorporate all
negotiations of the parties hereto and are the entire agreement of the parties
hereto. Borrower acknowledges that it is relying on no written or oral
agreement, representation, warranty, or understanding of any kind made by Bank
or any employee or agent of Bank except for the agreements of Bank set forth
herein or in the other Loan Documents. Except as expressly set forth in this
Agreement, the other Loan Documents remain unchanged and in full force and
effect.

(n) Bank is subject to the USA Patriot Act and hereby notifies each Obligor that
pursuant to the requirements of that Act, Bank is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of each Obligor and other information that will allow Bank to
identify Obligors in accordance with that Act.

[Remainder of Page Left Blank]

 

Page 7

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Bank, Borrower and Closing Date Guarantor have executed this
Agreement as of the date set forth in the preamble.

 

BORROWER     BANK WAGEWORKS, INC.     UNION BANK, N.A. By:  

/s/ Richard T. Green

    By:  

/s/ James B. Goudy

Name:   Richard T. Green     Name:   James B. Goudy Title:   CFO     Title:  
Vice President GUARANTOR       MHM RESOURCES, LLC       By:  

/s/ Richard T. Green

      Name:   Richard T. Green       Title:   CFO      

 

Page 8

 



--------------------------------------------------------------------------------

EXHIBIT A

Officer’s Certificate

(see attached)



--------------------------------------------------------------------------------

CERTIFICATE OF

THE CHIEF FINANCIAL OFFICER OF

WAGEWORKS, INC.

I, Richard T. Green, the duly appointed, acting and incumbent Chief Financial
Officer of WAGEWORKS, INC., a Delaware corporation (“Company”), on behalf of the
Company, hereby represent, warrant, and certify as set forth herein in
connection with the loans and other financial accommodations being made to
Company by UNION BANK, N.A. (“Bank”), under or in connection with that certain
Commercial Credit Agreement dated as of August 31, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, including by that certain
Third Loan Modification Agreement dated as of the date hereof by and between the
Company and Bank, collectively, the “Loan Agreement”) by and between the Company
and Bank and the other Loan Documents (as defined in the Loan Agreement). All
capitalized terms used in this Certificate and not otherwise defined herein
shall have the respective meanings given to them in the Loan Agreement.

I have reviewed the terms and conditions of the Loan Agreement and the
definitions and provisions contained in the Loan Agreement, and, in my capacity
as the Chief Financial Officer of the Company, have made, or have caused to be
made under my supervision, such examination or investigation as is necessary to
enable me, in my capacity as the Chief Financial Officer of the Company, to
certify as to the matters referred to herein.

As of September 20, 2012:

1. Except for the conversions, common stock dividends and repurchases expressly
permitted under Sections 9.21 and 9.22(a) of the Loan Agreement, no stockholder
of Borrower has any right (contingent or otherwise), whether under Borrower’s
certificate of incorporation or otherwise, to demand or compel Borrower to
repurchase or redeem any capital stock or other equity interests of Borrower, to
make any dividend or other distribution on account of, or any payment with
respect to, any capital stock or other equity interests of Borrower, other than
(a) such rights that give rise to obligations of Borrower that remain
performable solely at the option of Borrower (by way of example, payments made
pursuant to the liquidation provisions of Borrower’s charter) and (b) redemption
or dividend rights that are first exercisable by the holder thereof after
December 31, 2013; and

2. no event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default, has occurred and is continuing;

[Remainder of Page Left Blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Certificate has been executed as of September 20, 2012.

 

WageWorks, Inc.

 

/s/ Richard T. Green

By: Richard T. Green, Chief Financial Officer

 